Citation Nr: 1113011	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-47 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine, to include as secondary to a service-connected urinary condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.

The Board initially notes that the Veteran's claims folder has been rebuilt, but it is incomplete.  Review of the available records indicates that the Veteran had previously filed a claim under  38 U.S.C.A. § 1151 for compensation for a lower back disorder sustained during surgical treatment at a VA facility in 1954.  See October 1996 RO Hearing Transcript.  However, the claims file does not contain a copy of a rating decision adjudicating this issue.  Correspondence between the RO and the Board suggests that the Board did not issue a decision on that issue because the Veteran withdrew his claim.  See April 2007 Board Letter.  The Veteran has since asserted that he did not withdraw his claim.

The Veteran filed informal claims for his lower back in November 2004 and October 2009.  He stated that he sought to reopen his claim for lower back pain due to surgery.  The condition was "not secondary to a urinary condition but is the result of having a spinal block."  See October 2009 Informal Claim.  Although the Veteran is service-connected for a urinary condition and underwent surgery for a urinary condition in 1954, he is not seeking service connection for his lower back on a secondary basis to that urinary condition.  Rather, he is asserting that he sustained his current low back disability as a result of the spinal anesthesia used during the surgical procedure.  Because this surgery occurred at a VA facility, the Board finds that he is seeking benefits under 38 U.S.C.A. § 1151.

However, in response to his November 2004 and October 2009 claims, the RO provided notice under the Veterans Claims Assistance Act of 2000 (VCAA) addressing the criteria for establishing service connection for a low back disorder on a direct basis, and also as secondary to his service-connected urinary condition.  The Veteran was not notified of the evidence necessary to establish his claim under 38 U.S.C.A. § 1151.  The claims were denied in May 2005 and June 2010 rating decisions, respectively.

The Board notes that the RO did undertake some development to address the Veteran's assertions.  Specifically, the Veteran was afforded a VA examination in March 2005, and the VA examiner offered an opinion as to the relationship between the Veteran's current low back condition and his surgery in 1954.  However, because the Veteran's claims folder has been rebuilt and is missing several key records, and in light of the fact that the Veteran was not provided with correct notice regarding his claim, the Board finds that the matter should be remanded to RO/AMC for additional development.  The Veteran should be provided with VCAA notice informing him of the criteria for a claim under 38 U.S.C.A. § 1151, as well as the types of evidence necessary to substantiate such a claim.  The RO/AMC should then undertake all required development of the claim, including any development warranted as a result of evidence submitted by the Veteran.  The claim should then be adjudicated.  See e.g., Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should issue a VCAA notice letter which satisfies all VCAA notice obligations, in accordance with 38 U.S.C.A. § 5103 and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and specifically includes appropriate notice for claims filed under 38 U.S.C.A. § 1151.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any additional records obtained as a result of this remand warrant additional development, such as a VA examination, the AMC/RO should arrange for such development to take place.

3.  After ensuring that the requested actions are completed, adjudicate the intertwined issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar spine disorder as a result of VA treatment; and readjudicate the request to reopen the claim of entitlement to service connection for degenerative arthritis of the lumbar spine to include as secondary to a service-connected urinary condition.  A supplemental statement of the case should be prepared if the Veteran's new and material service connection claim is denied.  The Veteran should be informed that review on appeal of a denial of entitlement to compensation under 38 U.S.C.A. 1151 for a lumbar spine disorder as a result of VA treatment may be obtained only through the usual appellate procedures including a notice of disagreement, statement of the case, and substantive appeal.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



